ACCEPTED
                                                                                     01-12-00578-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                3/5/2015 12:19:59 PM
                                                                                 CHRISTOPHER PRINE
                                                                                              CLERK


             No. 01-12-00578-CV
        In the First Court of Appeals FILED IN
                                    1st COURT OF APPEALS
               Houston, Texas           HOUSTON, TEXAS
                                                         3/5/2015 12:19:59 PM
                                                         CHRISTOPHER A. PRINE
                                                                 Clerk
            JIM P. BENGE, MD AND
     KELSEY-SEYBOLD MEDICAL GROUP PLLC
                                               DEFENDANTS/APPELLANTS

                              V.

                LAUREN WILLIAMS
                                                      PLAINTIFF/APPELLEE


            On Appeal from the 164th District Court
                    Harris County, Texas
                        No. 2010-52657



      APPELLANTS’ UNOPPOSED MOTION FOR
EXTENSION OF TIME TO FILE RESPONSES TO MOTIONS
 FOR REHEARING AND EN BANC RECONSIDERATION

                                     David George
                                     Texas Bar No. 00793212
                                     Earnest W. Wotring
                                     Texas Bar No. 22012400
                                     Amy Nilsen
                                     Texas Bar No. 24027574
                                     CONNELLY•BAKER•WOTRING LLP
                                     700 JPMorgan Chase Tower
                                     600 Travis Street
                                     Houston, Texas 77002
                                     Telephone: (713) 980-6513
                                     Fax: (713) 980-1701
                                     dgeorge@connellybaker.com

                                     Counsel for Appellants
      Pursuant to Texas Rules of Appellate Procedure 10.5(b),

Appellants Jim Benge, MD and Kelsey-Seybold Medical Group, PLLC

(collectively, “Kelsey”) request a two-week extension of the due date on

their responses to Appellee Lauren Williams’ motions for rehearing and

en banc reconsideration, which are currently due on March 18, 2015.

Williams does not oppose this request.

      David George is Kelsey’s attorney who is drafting the response to

the motions. His work in other cases makes it difficult for him to

complete the responses by March 18, 2015. George has a brief that is

due in the Fifth Circuit on March 23, 2015, and that due date cannot be

extended.1 Another attorney in George’s firm was handling that case,

but she recently left the firm. George, therefore, is having to review the

entire case to be in a position to properly draft the brief. That, of

course, is taking additional time and interferes with his ability to draft

the responses to Williams’ motions by March 18.

      Kelsey, therefore, requests that this Court extend the due date for

its responses to Williams’ motions for rehearing and en banc

reconsideration by two weeks, which is until Wednesday, April 1, 2015.


1Kelsey-Seybold Medical Group PA v. Great-West Healthcare of Tex., Inc., No. 14-
20506 (5th Cir.).

                                        2
Respectfully submitted,

/s/ David George
David George
Texas Bar No. 00793212
Earnest W. Wotring
Texas Bar No. 22012400
Amy Nilsen
Texas Bar No. 24027574
CONNELLY•BAKER•WOTRING LLP
700 JPMorgan Chase Tower
600 Travis Street
Houston, Texas 77002
Telephone: (713) 980-6513
Fax: (713) 980-1701
dgeorge@connellybaker.com

Counsel for Appellants




       3
                    CERTIFICATE OF CONFERENCE

     I certify that on March 4, 2015, I conferred via e-mail with
Appellee’s counsel Lucy Forbes. She informed me that she does not
oppose the Court granting the relief requested in this motion.

                            /s/ David George
                            David George




                       CERTIFICATE OF SERVICE

     I certify that on March 5, 2015, I served a copy of the foregoing
document upon the following counsel of record by e-mail and certified
mail/return receipt requested:

           Lucy H. Forbes
           THE FORBES FIRM, PLLC
           2114 Woodcrest Drive
           Houston, Texas 77018
           lucy@forbesfirm.com

           Randall O. Sorrels
           ABRAHAM, WATKINS, NICHOLS,
             SORRELS, AGOSTO & FRIEND
           800 Commerce Street
           Houston, Texas 77002
           rsorrels@abrahamwatkins.com


                            /S/ David George
                            David George




                                   4